Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 14th day of May, 2015
by and between Esperion Therapeutics, Inc., a Delaware corporation (the
“Company”), and Narendra Lalwani (the “Executive”).  Except with respect to the
Restrictive Covenants (as defined below), this Agreement supersedes, amends and
restates in all respects all prior agreements between the Executive and the
Company regarding the subject matter herein, including without limitation the
employment agreement between the Employee and the Employer date July 23, 2014
(the “Former Employment Agreement”).

 

1.                                      Employment Term.  The Company and the
Executive desire to continue their employment relationship, pursuant to this
Agreement commencing as of the date hereof and continuing in effect until
terminated by either party in accordance with this Agreement (the “Term”).  The
Executive’s employment with the Company will continue to be “at will,” meaning
that the Executive’s employment may be terminated by the Company or the
Executive at any time and for any reason subject to the terms of this Agreement.
If the Executive’s employment with the Company is terminated for any reason
during the Term, the Company shall pay or provide to the Executive (or to his
authorized representative or estate) any earned but unpaid base salary, unpaid
expense reimbursements, accrued but unused vacation and any vested benefits the
Executive may have under any employee benefit plan of the Company (the “Accrued
Benefit”).

 

2.                                      Position; Duties.  During the Term, the
Executive will serve as Executive Vice President, Research and Development and
Chief Operating Officer, and will have such powers and duties as may from time
to time be prescribed by the Company’s Chief Executive Officer (“CEO”).  The
Executive shall devote his full working time and efforts to the business and
affairs of the Company.  Notwithstanding the foregoing, the Executive may serve
on other boards of directors, with the approval of the CEO and/or engage in
religious, charitable or other community activities as long as such services and
activities are disclosed to and approved by the CEO and do not interfere with
the Executive’s performance of his duties to the Company.

 

3.                                      Compensation and Related Matters.

 

(a)                     Base Salary.  During the Term, the Executive’s annual
base salary will be $370,000, subject to redetermination by the Company’s Board
of Directors (the “Board”) or the Compensation Committee of the Board (the
“Compensation Committee”). The annual base salary in effect at any given time is
referred to herein as “Base Salary.” The Base Salary will be payable in a manner
that is consistent with the Company’s usual payroll practices for senior
executives.

 

(b)                     Bonus.  During the Term, the Executive will be eligible
to be considered for annual cash bonus as determined by the Board or the
Compensation Committee.  The annual bonus will be targeted at 40% of the
Executive’s Base Salary (the “Target Bonus”).  The actual bonus is discretionary
and will be subject to the CEO’s assessment of the Executive’s performance as
well as business conditions of the Company.  The Executive’s bonus, if any, will
be paid by March 15 following the applicable bonus year.  To earn a bonus, the
Executive must be employed by the Company on the day such bonus is paid.

 

--------------------------------------------------------------------------------


 

(c)                      PTO:  During the Term, the Executive is eligible to
earn up to four weeks of paid-time-off (“PTO”), to be accrued on a pro rata
basis and subject to the terms and conditions of the Company’s policies and
procedures relating to PTO.

 

(d)                     Other Benefits.  During the Term, the Executive will be
entitled to continue to participate in the Company’s employee benefit plans,
subject to the terms and the conditions of such plans and to the Company’s
ability to amend and modify such plans.

 

(e)                      Equity.  The Executive’s equity compensation shall be
governed by the terms and conditions of the Company’s Stock Option and Incentive
Plan, as may be amended, and the applicable stock option and/or restricted stock
agreements (collectively the “Equity Documents”).  Provided and notwithstanding
anything to the contrary in the Equity Documents, Section 5 of this Agreement
shall apply in the event of a Sale Event.

 

(f)                       Reimbursement of Business Expenses.  The Company shall
reimburse the Executive for travel, entertainment, business development and
other expenses reasonably and necessarily incurred by the Executive in
connection with the Company’s business.  Expense reimbursement shall be subject
to such policies the Company may adopt from time to time, including policies
related to remote working arrangements and associated travel.

 

4.                                      Certain Definitions.

 

(a)                     Sale Event.  A Sale Event shall mean (i) the sale of all
or substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the sale of all of the
Stock of the Company to an unrelated person, entity or group thereof acting in
concert, or (iv) any other transaction in which the owners of the Company’s
outstanding voting power immediately prior to such transaction do not own at
least a majority of the outstanding voting power of the Company or any successor
entity immediately upon completion of the transaction other than as a result of
the acquisition of securities directly from the Company.

 

(b)                     Terminating Event.  A “Terminating Event” shall mean
(i) Termination by the Company other than for Cause at any time; or
(ii) Termination by the Executive for Good Reason on or within the twelve (12)
month period commencing with a Sale Event (such 12-month period, the “Sale Event
Period”), both as set forth in this Section 4(b):

 

(i)                                     Termination by the Company Other Than
For Cause.  Termination by the Company of the Executive’s employment for any
reason other than for Cause, death or Disability.  For purposes of this
Agreement, “Cause” shall mean, as determined by the Board:

 

(A)                               conviction (including a guilty or no contest
plea) on a felony indictment or for any misdemeanor involving moral turpitude
that adversely affects the Company;

 

2

--------------------------------------------------------------------------------


 

(B)                               participation in a fraud or act of dishonesty
against the Company;

 

(C)                               material breach of Executive’s duties to the
Company, that has not been cured to the reasonable satisfaction of the Board,
within thirty (30) days following written notice to Executive (provided that no
such notice and cure period will be required if such a breach is not subject to
cure);

 

(D)                               intentional and material damage to the
Company’s property; or

 

(E)                                material breach of this Agreement or other
written agreement with the Company or written policy of the Company.

 

(ii)                                  Termination by the Executive for Good
Reason within the Sale Event Period.  Termination by the Executive of the
Executive’s employment with the Company for Good Reason within the Sale Event
Period.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following, the occurrence of any of the following events:

 

(A)                                     a material diminution in the Executive’s
position, responsibilities, authority or duties;

 

(B)                                     a material diminution in the Executive’s
base salary except for across-the-board salary reductions based on the Company’s
financial performance similarly affecting all or substantially all senior
management employees of the Company; or

 

(C)                                     a material change in the geographic
location at which the Executive is required to provides services to the Company,
not including business travel and short-term assignments.

 

“Good Reason Process” shall mean that (i) the Executive reasonably determines in
good faith that a “Good Reason” condition has occurred; (ii) the Executive
notifies the Company in writing of the first occurrence of the Good Reason
condition within 60 days of the first occurrence of such condition; (iii) the
Executive cooperates in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the Good Reason condition
continues to exist; and (v) the Executive terminates his employment within 60
days after the end of the Cure Period.  If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 4(b)  as a result of:  (i) the ending of the Executive’s employment due
to the Executive’s death or Disability, (ii) Executive’s resignation for any
reason, other than for Good Reason within the Sale Event Period, (iii) the
Company’s termination of the employment relationship for Cause; or

 

3

--------------------------------------------------------------------------------


 

(iv) solely as a result of the Executive being or becoming an employee of any
direct or indirect successor to the business or assets of the Company rather
than continuing as an employee of the Company following a Sale Event.  For
purposes hereof, the Executive will be considered “Disabled” if, as a result of
the Executive’s incapacity due to physical or mental illness, the Executive
shall have been absent from his duties to the Company on a full-time basis for
180 calendar days in the aggregate in any 12-month period.

 

5.                                      Sale Event; Accelerated Vesting;
Severance During the Sale Event Period.  In the event of a Sale Event all stock
options and other stock-based awards with time-based vesting held by the
Executive shall immediately accelerate and become fully exercisable or
nonforfeitable as of the date of the Sale Event.  In addition, in the event a
Terminating Event occurs within the Sale Event Period, subject to the Executive
signing and complying with a separation agreement in a form and manner
satisfactory to the Company containing, among other provisions, a general
release of claims in favor of the Company and related persons and entities,
confidentiality, return of property and non-disparagement and reaffirmation of
the Restrictive Covenants (the “Separation Agreement and Release”) and the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination, the following shall occur:

 

(a)                     the Company shall pay to the Executive an amount equal
to the sum of (i) 1 times the Executive’s Base Salary in effect immediately
prior to the Terminating Event (or the Executive’s Base Salary in effect
immediately prior to the Sale Event, if higher), and (ii) the Executive’s Target
Bonus; and

 

(b)                     if the Executive was participating in the Company’s
group health plan immediately prior to the Date of Termination and elects COBRA
health continuation, then the Company shall pay to the Executive a lump sum cash
payment in an amount equal to the monthly employer contribution that the Company
would have made to provide health insurance to the Executive if the Executive
had remained employed by the Company for twelve (12) months after the Date of
Termination.

 

The amounts payable under Section 5(a) and (b), as applicable, shall be paid out
in a lump sum within 60 days after the Date of Termination; provided, however,
that if the 60-day period begins in one calendar year and ends in a second
calendar year, the amounts shall be paid in the second calendar year no later
than the last day of the 60-day period.

 

6.                                      Severance Outside the Sale Event
Period.  In the event a Terminating Event occurs at any time other than during
the Sale Event Period, subject to the Executive signing the Separation Agreement
and Release and the Separation Agreement and Release becoming irrevocable, all
within 60 days after the Date of Termination, the following shall occur:

 

(a)                     the Company shall pay to the Executive an amount equal
to nine (9) months of the Executive’s annual Base Salary in effect immediately
prior to the Terminating Event;

 

(b)                     if the Executive was participating in the Company’s
group health plan immediately prior to the Date of Termination and elects COBRA
health continuation, then the

 

4

--------------------------------------------------------------------------------


 

Company shall pay to the Executive a monthly cash payment for nine (9) months or
the Executive’s COBRA health continuation period, whichever ends earlier, in an
amount equal to the monthly employer contribution that the Company would have
made to provide health insurance to the Executive if the Executive had remained
employed by the Company.

 

The amounts payable under Section 6(a) and (b), as applicable, shall be paid out
in substantially equal installments in accordance with the Company’s payroll
practice over nine (9) months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the severance shall begin to be paid in
the second calendar year by the last day of such 60-day period; provided,
further, that the initial payment shall include a catch-up payment to cover
amounts retroactive to the day immediately following the Date of Termination. 
Each payment pursuant to this Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

7.                                      Restrictive Covenants.  The terms of the
Employee Non-Competition, Non-Solicitation, Confidentiality and Assignment
Agreement, dated July 31, 2014 (the “Restrictive Covenants”), appended as
Exhibit A, continue to be in full force and effect and are incorporated by
reference as material terms of this Agreement.  The Executive hereby reaffirms
the Restrictive Covenants as material terms of this Agreement.

 

(a)                                 Third-Party Agreements and Rights.  The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business.  The Executive represents to the Company that the Executive’s
execution of this Agreement, the Executive’s employment with the Company and the
performance of the Executive’s proposed duties for the Company will not violate
any obligations the Executive may have to any such previous employer or other
party.  In the Executive’s work for the Company, the Executive will not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and the Executive will not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

 

(b)                                 Litigation and Regulatory Cooperation. 
During and after the Executive’s employment, the Executive shall cooperate fully
with the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the
Executive was employed by the Company.  The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company at mutually convenient times.  During
and after the Executive’s employment, the Executive also shall cooperate fully
with the Company in connection with any investigation or review of any federal,
state or local regulatory authority as any such investigation or review relates
to events or occurrences that transpired while the Executive was employed by the
Company.  The Company shall reimburse the Executive for any reasonable
out-of-pocket expenses incurred in connection with the Executive’s performance
of obligations pursuant to this Section 7(b).

 

5

--------------------------------------------------------------------------------


 

(c)                                  Relief.  The Executive agrees that it would
be difficult to measure any damages caused to the Company which might result
from any breach by the Executive of the promises set forth in this Section 7,
and that in any event money damages would be an inadequate remedy for any such
breach.  Accordingly, the Executive agrees that if the Executive breaches, or
proposes to breach, any portion of this Agreement, the Company shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach without
showing or proving any actual damage to the Company.  In addition, in the event
the Executive breaches the Restrictive Covenants during a period when he is
receiving Severance, the Company shall have the right to suspend or terminate
the Severance.  Such suspension or termination shall not limit the Company’s
other options with respect to relief for such breach and shall not relieve the
Executive of his duties under this Agreement.

 

8.                                      Additional Limitation.

 

(a)                     Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, calculated in a manner consistent with Section 280G of
the Code and the applicable regulations thereunder (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, the
following provisions shall apply:

 

(i)                                     If the Severance Payments, reduced by
the sum of (A) the Excise Tax and (B) the total of the federal, state, and local
income and employment taxes payable by the Executive on the amount of the
Severance Payments which are in excess of the Threshold Amount, are greater than
or equal to the Threshold Amount, the Executive shall be entitled to the full
amount of Severance Payments.

 

(ii)                                  If the Threshold Amount is less than
(x) the Severance Payments, but greater than (y) the Severance Payments reduced
by the sum of (A) the Excise Tax and (B) the total of the federal, state, and
local income and employment taxes on the amount of the Severance Payments which
are in excess of the Threshold Amount, then the Severance Payments shall be
reduced (but not below zero) to the extent necessary so that the sum of all
Severance Payments shall not exceed the Threshold Amount.  In such event, the
Severance Payments shall be reduced in the following order:  (1) cash payments
not subject to Section 409A of the Code; (2) cash payments subject to
Section 409A of the Code; (3) equity-based payments and acceleration; and
(4) non-cash forms of benefits.  To the extent any payment is to be made over
time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order.

 

(b)                     For the purposes of this Section 8, “Threshold Amount”
shall mean three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.

 

6

--------------------------------------------------------------------------------


 

(c)                      The determination as to which of the alternative
provisions of Section 8(a) above shall apply to the Executive shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.  For purposes of determining which of the alternative provisions
of Section 8(a) above shall apply, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

9.                                      Section 409A.

 

(a)                     Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s “separation from service”
within the meaning of Section 409A of the Code, the Company determines that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six months and one day after the Executive’s
separation from service, or (B) the Executive’s death.

 

(b)                     The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(c)                      All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

7

--------------------------------------------------------------------------------


 

(d)                     To the extent that any payment or benefit described in
this Agreement constitutes “non-qualified deferred compensation” under
Section 409A of the Code, and to the extent that such payment or benefit is
payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.” 
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(e)                      The Company makes no representation or warranty and
shall have no liability to the Executive or any other person if any provisions
of this Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

10.                               Withholding.  All payments made by the Company
to the Executive under this Agreement shall be net of any tax or other amounts
required to be withheld by the Company under applicable law.

 

11.                               Notice and Date of Termination.

 

(a)                     Notice of Termination.  The Executive’s employment with
the Company may be terminated by the Company or the Executive at any time and
for any reason.  During the Term, any purported termination of the Executive’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with this Section 11.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

 

(b)                     Date of Termination.  “Date of Termination” shall mean: 
(i) if the Executive’s employment is terminated by his death, the date of his
death; (ii) if the Executive’s employment is terminated on account of
Executive’s Disability or by the Company for Cause, the date on which Notice of
Termination is given; (iii) if the Executive’s employment is terminated by the
Company without Cause the date on which a Notice of Termination is given;
(iv) if the Executive’s employment is terminated by the Executive for any reason
except for Good Reason during a Sale Event Period, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive with Good Reason during a Sale Event Period, the
date on which a Notice of Termination is given after the end of the Cure
Period.  Notwithstanding the foregoing, in the event that the Executive gives a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.

 

12.                               No Mitigation.  The Company agrees that, if
the Executive’s employment by the Company is terminated during the term of this
Agreement, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to Section 5 or Section 6 hereof.  Further, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
by the Executive as the result of employment by another employer.

 

8

--------------------------------------------------------------------------------


 

13.                               Consent to Jurisdiction.  The parties hereby
consent to the jurisdiction of the Superior Court of the State of Michigan and
the United States District Court in Michigan.  Accordingly, with respect to any
such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

14.                               Integration.  This Agreement constitutes the
entire agreement between the parties with respect to compensation, severance
pay, benefits and accelerated vesting and supersedes in all respects all prior
agreements between the parties concerning such subject matter, including without
limitation the Former Employment Agreement and any offer letter or employment
agreement relating to the Executive’s employment relationship with the Company. 
Provided, and notwithstanding the foregoing, the Restrictive Covenants and any
other agreement relating to confidentiality, noncompetition, nonsolicitation or
assignment of inventions shall not be superseded by this Agreement and the
Executive acknowledges and agrees that any such agreement shall remain in full
force and effect.

 

15.                               Successor to the Executive.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  In the event of the Executive’s death after a Terminating Event but
prior to the completion by the Company of all payments due him under this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Executive fails to make such designation).

 

16.                               Enforceability.  If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any Section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

17.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

18.                               Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
currier service of by registered or certified mail, postage prepaid, return
receipt requested, to the Executive at the last address the Executive has filed
in writing with the Company, or to the Company at its main office, attention of
the Board of Directors.

 

19.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company.

 

9

--------------------------------------------------------------------------------


 

20.                               Effect on Other Plans and Agreements.  An
election by the Executive to resign for Good Reason under the provisions of this
Agreement shall not be deemed a voluntary termination of employment by the
Executive for the purpose of interpreting the provisions of any of the Company’s
benefit plans, programs or policies.  Nothing in this Agreement shall be
construed to limit the rights of the Executive under the Company’s benefit
plans, programs or policies except as otherwise provided in Section 7 hereof,
and except that the Executive shall have no rights to any severance benefits
under any Company severance pay plan, offer letter or otherwise.  In the event
that the Executive is party to an agreement with the Company providing for
payments or benefits under such agreement and this Agreement, the terms of this
Agreement shall govern and Executive may receive payment under this Agreement
only and not both.  Further, Section 5 and Section 6 of this Agreement are
mutually exclusive and in no event shall Executive be entitled to payments or
benefits pursuant to Section 5 and Section 6 of this Agreement.

 

21.                               Governing Law.  This is a Michigan contract
and shall be construed under and be governed in all respects by the laws of the
State of Michigan, without giving effect to the conflict of laws principles.

 

22.                               Successor to Company.  The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place.  Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.

 

23.                               Gender Neutral.  Wherever used herein, a
pronoun in the masculine gender shall be considered as including the feminine
gender unless the context clearly indicates otherwise.

 

24.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

ESPERION THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Tim Mayleben

 

Name:

Tim Mayleben

 

Title:

President & CEO

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ Narendra Lalwani

 

Narendra Lalwani

 

Executive Vice President, Research and Development and Chief Operating Officer

 

11

--------------------------------------------------------------------------------